Citation Nr: 1548595	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  09-14 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE
Entitlement to service connection for hypertension to include as the result of herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1967 to November 1970, to include service in Korea.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania. 

In August 2010, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript is of record.  

This matter was before the Board in October 2011 when it was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  As will be discussed below, the Board finds that there has been substantial compliance with its remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also his files on the Virtual VA (VVA) and Veterans Benefits Management System (VBMS) electronic claims processing systems to insure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran's service did not include duty in, or visitation to, Vietnam, he did not serve along the demilitarized zone (DMZ) in Korea during the period from April 1968 through July 1969.  There is no probative evidence that he was exposed to herbicides in service.

2.  Hypertension was not present in service or for many years thereafter.  Current hypertension is not etiologically related to service.



CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions in this case.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The RO's notice letter dated in October 2008 advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  This letter also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman, 19 Vet. App. at 486.  Accordingly, with this letter, the RO effectively satisfied the notice requirements with respect to the issue on appeal.  Nothing more is required.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records (STRs), as well as identified VA and private medical treatment records, have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Neither the Veteran nor his representative has identified any other outstanding evidence and none is found by the Board.

In compliance with the 2011 Board remand, in March 2013, the Veteran was asked to identify outstanding VA treatment records and provide a release for private treatment records, but he failed to do so.  "[T]he duty to assist is not always a one-way street.  If a [claimant] wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran needed to provide the appropriate release of medical records if he wished VA to obtain and consider private records.  Thus, there has been substantial compliance with the Board's remand directives.  See D'Aries, supra.

Also in compliance with the 2011 Board remand, the Veteran was afforded the appropriate VA examination to determine the nature and etiology of his claimed hypertension.  The August 2013 VA examination was adequate, as it was predicated on a full reading of the Veteran's medical records in the claims file.  All of the pertinent evidence of record was considered, to include the statements of the Veteran and examination results, and the examiner provided rationale for the opinions stated, relying on and citing to the records reviewed.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  There has been substantial compliance with its remand directives.  See D'Aries, supra.

Discussion of the Veteran's August 2010 Board hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issue addressed herein was identified as an issue on appeal.  Information was elicited from the Veteran concerning the nature and etiology of his hypertension.

In sum, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

Service Connection Law and Regulations

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a Veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including hypertension (cardiovascular-renal disease), may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Moreover, if a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Hypertension (cardiovascular-renal disease) is listed as a chronic disability under 38 C.F.R. § 3.309(a); therefore, this disability may be subject to service connection based on continuity of symptomatology. 

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. § 3.307. 

"Service in Vietnam" means actual service in the country of Vietnam during the specified period; service in the waters offshore or service in other locations during the Vietnam period is considered service "in Vietnam" if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.313(a); see Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (upholding VA's interpretation of § 3.307(a)(6)(iii) as requiring the service member's presence at some point on the landmass or the inland waters of Vietnam).  VA interprets 38 C.F.R. § 3.307(a)(6)(iii)  as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption, and that interpretation has been upheld by the Federal Circuit.  Haas, 525 F.3d at 1193-1194.

If it is determined that a Veteran who served in Korea from April 1968 to July 1969 belonged to one of the units identified by the Department of Defense (DOD); see M21-1MR, Part IV, Subpart ii, Chapter 2, Section C; then it is presumed that he or she was exposed to herbicides containing Agent Orange, and the presumptions outlined in 38 C.F.R. § 3.309 will apply.  See VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Topic 10, Block p.

Moreover, in July 2009, the National Academy of Sciences  (NAS) issued "Veterans and Agent Orange: Update 2008" (Update 2008).  A determination was made by the Secretary, based on Update 2008 and prior NAS reports, that a presumption of service connection based on exposure to herbicides in service is not warranted for certain health outcomes, including hypertension.  75 Fed. Reg. 81332 (December 27, 2010).

Notwithstanding the foregoing presumption provisions, the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, presumption is not the sole method for showing causation.

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim; the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. Ap. 49 (1990).

Factual Background and Analysis

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

The Veteran contends that he was exposed to Agent Orange while stationed in Korea, and that this exposure caused his hypertension.  Specifically, the Veteran stated that he believed he had been exposed to Agent Orange, because "it was all over Korea."  See April 2009 VA Form 9.  The Veteran testified in August 2010 that his job in Korea, guarding nuclear missiles, was stressful and that this could have lead his current diagnosis of hypertension.  Additionally, the Veteran further testified that while he was stationed in Korea, his brother was stationed in Vietnam, and, since this was during the Vietnam War, the Veteran was worried that his brother might be injured.  The Veteran indicated that stress, as a result of worrying about his brother, could have also caused hypertension.  The Veteran further testified that his service treatment records indicate that his blood pressure increased during his period of active duty.  He maintained that he was diagnosed with hypertension in the early 1970s after he was discharged from the Army.  The Veteran was not able to specify the exact date of the diagnosis, but he did testify that he thought he was diagnosed in 1970 the same year he got out.  Specifically, the Veteran stated "We're talking about 40 years ago, but I'm quite sure I was treated then."  See Transcript p. 4.  The Veteran indicated that he was first treated by a physician who had since retired.  He was treated by this physician for 10 or 15 years, before he began to be treated by his current physician.  

Service personnel records show that the Veteran was stationed in Korea from March 1969 to November 1970.  During this time he belonged to Battery D, 4th Battalion, 44th Artillery.  He was not assigned to one of the units identified by the DOD that would entitle him to the presumption of herbicide exposure in service.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.

A review of the Veteran's service treatment records reveals that the Veteran's blood pressure during his entrance medical exam was 132/78.  At discharge, the Veteran's blood pressure was 130/90.  No diagnosis of hypertension was noted during service.

The earliest medical record of evidence showing a diagnosis of hypertension is a July 2006 medical record from the Veteran's private physician indicating that the Veteran has a history of hypertension.  In an August 2010 statement, the Veteran's private physician opined that the Veteran "could have developed hypertension while in service."

At his August 2010 Board hearing, the Veteran testified that while he was stationed in Korea he never noticed any kind of orange drums or any other container used to contain herbicide.  He also testified that he had never received any VA treatment for hypertension.

The Veteran underwent a VA examination in August 2013.  Prior to the examination, the VA examiner reviewed the Veterans claims file, including the STRs, post-service medical records and August 2010 private medical opinion.  The VA examiner determined that the Veteran's hypertension was not related to the Veteran's period of service.  In coming to this conclusion, the VA examiner noted that the Veteran had no hypertension prescription while he was in the service, and that the Veteran's service treatment record blood pressure measurements were not abnormal.  The examiner also noted that the August 2010 private medical opinion is not supported by medical literature.  Finally the examiner noted that the Veteran's hypertension treatment started several years ago, as indicated by the medical evidence of record.

Having reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the claim for service connection for hypertension, and the appeal must be denied.

The evidence of record does not show that service connection for hypertension is warranted on a direct basis.  The evidence does not show that he experienced the onset of hypertension during his military service.  Pursuant to VA regulations, "the term hypertension means that the diastolic blood pressure is predominately 90 mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominately 160 mm. or greater with a diastolic blood pressure of less than 90 mm."  38 C.F.R. § 4.101, Diagnostic Code 7101 Note (1).  The STRs do not reflect any complaints of, or treatment sought for, any problem related to high blood pressure during active duty or indicate that his blood pressure levels reached the thresholds for hypertension as defined by VA regulations.  Thus, despite the Veteran's assertions, the preponderance of the evidence does not support a finding that the Veteran's hypertension began during his military service.

As for there being a medical nexus between the Veteran's service and his current hypertension, both VA and private medical opinions have been considered and weighed.  After a review of the opinions in this case, the Board finds that the August 2013 VA opinion is the most probative and persuasive medical evidence in this case, as it is based upon a complete review of the Veteran's entire claims file and support its conclusion with detailed rationale.  After considering evidence of record, to include the Veteran's contentions, the VA examiner opined that the Veteran's hypertension was less likely than not incurred in or caused by service.  

Careful consideration has also been given to the August 2010 private opinion.  In this regard, however, medical opinions that are speculative, general, or inconclusive in nature cannot support a claim.  Obert v. Brown, 5 Vet. App. 30, 33 (1993).) 

Therefore, after weighing all the evidence, the Board finds greater probative value in the VA opinion, and, in light of the other evidence of record, this negative nexus opinion is sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).

The record also fails to show by objective evaluation that he manifested any hypertension to a degree of 10 percent by November 1971 (within the first year following his active duty service discharge, in November 1970).  The first evidence of hypertension is not until 2006, more than 35 years after service.

The Veteran's reported history of continued symptomatology since active service has also been considered but is not found to be credible.  In making this determination, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood, supra.  Moreover, as noted above, the Veteran did not respond to a March 2013 request for information regarding outstanding private treatment, or provide a new valid VA Form 21-4142 for these records.  Id.  

Regarding the contentions that the Veteran's hypertension was caused by his exposure to herbicides in service, hypertension is not on the list of diseases associated with herbicide exposure for purposes of the presumption.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  In fact, it is on the NAS list of health outcomes for which a presumption of service connection based on exposure to herbicides is not warranted.  75 Fed. Reg. 81332 (December 27, 2010).  Therefore, the criteria for presumptive service connection for hypertension on the basis of herbicide exposure have not been satisfied.

In reaching the above determination, the Board has also considered the Veteran's own lay statements that his hypertension is somehow related to service (and herbicide exposure therein).  The Board finds the Veteran's statements not competent for this purpose.  Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the Federal Circuit drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.   

In that earlier decision, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4.  Notably, non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence. 

In the instant case, the question of whether the Veteran's hypertension is caused or related to events during his active service is not something that can be determined by mere observation.  Nor is this question simple.  Clinical testing as well as training are required to make the appropriate interpretations of the tests and reach conclusions about what the testing demonstrates in conjunction with the symptoms reported and other relevant evidence.  As such, the Board finds that the Veteran's statements as to the etiology of his hypertension are not competent evidence as to a nexus. 

Accordingly, the Board finds that the preponderance of the evidence is against this claim of entitlement to service connection for hypertension.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against his claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54-56.


ORDER

Service connection for hypertension is denied.



____________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


